                 Case 1:17-cv-00821-JPO Document 90 Filed 12/04/18 Page 1 of 1



                                     UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF NEW YORK
          AARON RUBENSTEIN,
                               Plaintiff,                                 No. 17-cv-821 (JPO)
                               v.
                                                                          (ECF Case)
          SEARS HOLDINGS CORP.,

                                Nominal Defendant,
                                and
          ROFAM INV. LLC,
          JOHN R. BURCH,
          PERCEVAL INVESTMENT PARTNERS, L.P.,
          EVA WIEZOREK,
          HEINZ WIEZOREK and CHARLOTTE WIEZOREK,
          GARY ATWELL and SUSAN ATWELL
          (as trustees for Susan L. Atwell Revocable Trust),
          LARRY SOUZA and SHARON SOUZA
          (as trustees for The Souza Family Trust),
          ROBERT RUBIN
          (as trustee for Robert Rubin Revocable Trust),
          and JENNIFER COLL
          (individually, and as trustee for Megan B. Coll Grantor Trust
          and Robert J. Coll, III Grantor Trust),
                               Defendants.

        NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANTS HEINZ WIEZOREK AND
                 CHARLOTTE WIEZOREK PURSUANT TO F.R.C.P. 41(a)(1)
                  Plaintiff and his counsel hereby give notice of Plaintiff’s voluntary dismissal with

        prejudice of Defendants Heinz Wiezorek and Charlotte Wiezorek pursuant to Rule 41(a)(1) of the

        Federal Rules of Civil Procedure. Neither of these Defendants have filed an answer or a motion

        for summary judgment as of this time.

        Dated: December 4, 2018

s/      [Miriam Tauber                              s/ David Lopez
     Miriam Tauber (MT-1979)                     David Lopez (DL-6779)
     MIRIAM TAUBER LAW PLLC                      LAW OFFICES OF DAVID LOPEZ
     885 Park Ave. 2A, New York NY 10075         PO Bx 323 / 171 Edge of Woods Rd., Southampton NY 11969
     323.790.2881 // MiriamTuberLaw@gmail.com 631.283.4735 // DavidLopezEsq@aol.com
                                         Attorneys for Plaintiff


                                                                                                    1
